ADVISORY ACTION
(CONTINUATION SHEET)
I. Introduction
This action addresses the response after final received August 23, 2021 (“Aug 23 2021 Response AF”) in application 14/872,846 for reissue of U.S. Pat No. 8,548,526. The Aug 23 2021 Response AF included, among other things, remarks (“Aug 23 2021 AF Remarks”); claims (“Aug 23 2021 Claims”) and an amendment to the drawings (“Aug 23 2021 Amended Drawing Sheet”). 
The Examiner finds the submitted documents place the application in better form for appeal. As such the Aug 23 2021 Response AF is entered and a discussion of the merits are as follows: 

II. Notice of Appeal Filed
	The Examiner acknowledges the notice of appeal filed Aug 5, 2021.  
In the Aug 23 2021 AF Remarks, at p. 1, the Applicant raises concerns about the first section of the summary page, i.e. form PTOL-303, having the heading above the first section stating “NO NOTICE OF APPEAL FILED.” 
The Examiner notes that the form PTOL-303 is a pre-printed form. The words “NO NOTICE OF APPEAL FILED” are simply the heading of the first section. The Examiner notes here that the notice of appeal has been acknowledged above and no boxes are checked in that first section. Accordingly the heading does not apply to this advisory action. Only the heading of the second section reciting “NOTICE OF APPEAL.”     

III. Objection to the Drawings
(Withdrawn)
	The Examiner has reviewed the Aug 23 2021 Amended Drawing Sheet.  The Examiner finds that the Aug 23 2021 Amended Drawing Sheet complies with MPEP §1413 and 37 C.F.R. § 1.173(b)(3). Accordingly the drawing will be entered. 
Additionally, the drawing includes an amendment that shows converters in each of the antenna elements as required by the drawing objection in the May 2021 Final Action, at pp. 8-9. Accordingly the objection to the drawings is withdrawn.    

III. Rejection Under 35 U.S.C. § 112 ¶ 2
(Withdrawn)
	The Aug 23 2021 Claims cancel claims 8 and 20. Accordingly the rejection of claims 8 and 20 under 35 U.S.C. §112 ¶ 2, set forth in the May 2021 Final Action pp. 30-31 is withdrawn.  
IV. Status of Claims 
A)	Claims Addressed by the Examiner in this Office Action
1.	Claims 1-7, 9-19, 21, 23-29 and 31-36 are pending (“Pending Claims”).
2.	Claims 8, 20, 22, 30 and 37 have been cancelled during this examination (“Cancelled Claims”)

B)	Claim Status
1.	Claims 24-29 and 31-36 are rejected under 35 U.S.C. § 103(a).
2.	Claims 1-7, 9-19, 21 and 23 are allowed over the prior art.

V. Conclusion
	The Examiner acknowledges that the Aug 23 2021 Response AF was to place the application in better form for appeal by submitting the drawing sheet and cancelling claims 8 and 20. As discussed above, the drawing has been entered and the objection withdrawn. Additionally the rejection of claim 8 and 20 is withdrawn. 
The Examiner acknowledges that the Applicant in the Aug 23 2021 Remarks made no arguments concerning the claim rejections under 35 U.S.C. §103.  And, therefore the Examiner presumes that the Applicant maintains the augments concerning the rejections under 35 U.S.C. §103 from the previous responses.  In that regard, the claims stand rejected and/or allowed as indicated above. And, the Examiner’s position and response to Applicants previous arguments concerning those rejections are the same as recited in the May 2021 Final Action and the Aug 02 2021 Advisory Action. 

VI. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on 6:00-4:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        








Conferees: 

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992